IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-20330
                         Summary Calendar



JIMMY RAY BRITTON,

                                          Plaintiff-Appellant,


versus

JOHNNY J. KLEVENHAGEN; JOHN DOE,
#1 Medical Doctor,
                                          Defendants,

                                    and

HARRIS COUNTY TEXAS; ZAE ZEON,
Dr.; MARK KELLER,

                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-90-CV-2213
                        - - - - - - - - - -
                            June 1, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Jimmy Ray Britton appeals the district court’s judgment in

favor of the Defendants following a bench trial of his civil




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-20330
                                - 2 -

rights suit.   We have reviewed the record, the district court’s

statement of reasons, and the contentions of the parties, and we

find no reversible error.   Accordingly, we affirm for essentially

the same reasons stated by the district court.   Britton v.

Klevenhagen, No. H:90-CV-2213 (S.D. Tex. April 6, 1995).

     The Appelees’ motion to supplement the record is DENIED.

     JUDGMENT AFFIRMED; MOTION TO SUPPLEMENT DENIED.